Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Agreement is made this 2nd day of June, 2005 with an effective date of
May 31, 2005 (the “Effective Date”), by and between VITACUBE SYSTEMS HOLDINGS,
INC., a Nevada corporation (“Employer” or the “Company”), and DOUGLAS RIDLEY
(“Employee”).  This Agreement supersedes and replaces all prior employment
agreements between the parties whether written or oral.

 

BACKGROUND

 

A.                                   The Company desires to employ Employee as
its President.

 

B.                                     Employee desires employment with the
Company as its President.

 

THEREFORE, in consideration of the Background, the mutual promises contained
herein, and other good and valuable consideration, the parties agree as follows:

 

1.                                       Employment Duties.

 

1.1.                              Employment.  Company agrees to employ Employee
as President until terminated as herein provided.  The Company’s board of
directors may amend Employee’s job title and description from time to time. 
Employee hereby accepts employment by the Company and agrees diligently and
faithfully to perform his duties pursuant to this Agreement. EMPLOYEE
ACKNOWLEDGES AND THE PARTIES AGREE THAT EMPLOYEE IS ONE OF THE COMPANY’S
EXECUTIVE AND MANAGEMENT PERSONNEL AND THAT ALL CONFIDENTIALITY, NON-COMPETE AND
NON-SOLICITATION COVENANTS AND PROVISIONS CONTAINED IN THIS AGREEMENT ARE FULLY
ENFORCEABLE AGAINST EMPLOYEE.

 

1.2.                              Time Devoted. Employee will devote his full
business hours and energies to the business of the Company to accomplish all
duties reasonably assigned, and will devote his best efforts to advance the
interests of the Company. During the term of this Agreement, without the prior
approval of the Company’s CEO or board of directors, Employee shall not be
engaged in any other business activity, with the exception of Simply Because
LLC, whether or not pursued for gain, profit or other pecuniary advantage, which
may interfere with his duties under this Agreement.

 

1.3.                              Duties.  Employee’s duties shall include:
management of the day-to-day operations of the Company, general administration
of the Company’s business including sales, marketing, and strategic planning for
the Company, supervision and direction of employees and other corporate
officers, and all other duties necessary to perform the foregoing
responsibilities or assigned to Employee by the board of directors.  Employee
will

 

1

--------------------------------------------------------------------------------


 

have the authority to perform and execute the necessary actions to implement the
operational initiatives set by the Company acting through its board of
directors.

 

2.                                       Term.  The term of Employee’s
employment hereunder shall commence on the Effective Date and shall continue for
a period of two years (the “Initial Term”).  Employee’s employment shall
terminate at the end of the Initial Term unless extended by mutual agreement of
the parties unless earlier terminated as provided below.

 

3.                                       Compensation.

 

3.1.                              Salary.  Employee will receive as compensation
for all responsibilities a base salary (“Base Salary”) of $175,000 per year,
payable according to the salary schedule of Employer.  In addition to the Base
Salary and the Plan Bonus described below, Employee will receive a one-time
signing bonus of $25,000 upon the execution of this Agreement, to be paid and
included with Employee’s first salary payment.

 

3.2.                              Stock Options. Employee also, pursuant to the
terms of Employer’s 2003 Stock Incentive Plan (the “ISOP”), shall receive
options (the “Options”) to purchase, at a price of $3.20 per share, an aggregate
of 200,000 shares of Employer’s common stock.  Pursuant to the ISOP, the grant
of the Options shall be effective the date of Employee’s employment.  The
Options shall vest, effective on December 31, in equal amounts over a four year
period, such that Employee shall receive the right to purchase 50,000 shares,
commencing December 31, 2005.

 

3.3.                              Bonuses.  Employer intends to initiate an
incentive executive bonus plan (the “Plan Bonus”) for all executives of the
Company.  Employee will be eligible for inclusion for the Plan Bonus if and when
it is instituted by the Company, but only on the same basis as other executives
may participate and as approved by the compensation committee of the Board of
Directors, or such equivalent Board body.

 

3.4.                              Withholding/Deductions.  All compensation the
Company pays Employee, including commissions, is subject to all federal, state,
and municipal withholding requirements, any applicable occupational privilege
tax and any court ordered deductions such as garnishments.  Compensation may
also be reduced by deductions Employee authorizes for insurance, 401(k)
contributions, and other similar purposes.

 

3.5.                              Final Salary.  Employee’s final paycheck will
be reduced by the amount of any lawful charge or indebtedness Employee owes the
Company.

 

4.                                       Benefits.

 

4.1.                              Voluntary Benefits.  Employee shall receive
all benefits generally available to senior executive employees of the Company
from time to time.  The Company does not promise to provide any fringe benefits
but agrees that, if provided, Employee shall have the right to participate. 
Such participation shall be subject to all qualification, vesting and other
requirements of the plans.

 

2

--------------------------------------------------------------------------------


 

4.2.                              Additional Benefits.  In addition to the
benefits set forth in Section 4.1,

 

4.2.1.                     Employee will not reside near the Company’s main
place of business, therefore Employer shall provide for, or reimburse Employee
for the reasonable cost of, air travel, local car, and lodging associated with
his work and time spent at the Company offices. Employee shall work primarily at
the Company’s main place of business in order to perform the foregoing duties
and responsibilities, and shall plan associated travel in advance taking
advantage of reduced-cost airfare, car, and lodging.

 

4.2.2.                     Employee shall be entitled to four weeks of paid
vacation each year, with such vacation to be scheduled and taken in accordance
with the Company’s standard vacation policies applicable to such personnel.  In
addition, Employee shall be entitled to such sick leave and holidays at full pay
in accordance with the Company’s policies established and in effect from time to
time.

 

4.2.3.                     The Company shall pay the expenses reasonably
incurred by Employee in connection with a cellular telephone and a home
high-speed internet connection.

 

4.2.4.                     The Company shall maintain director and officer
liability insurance at all times during the term of Employee’s employment and
for a period of three years after Employee’s termination of employment.

 

4.2.5.                     The Company shall reimburse the Employee for the cost
of health insurance for the Employee and his family.

 

4.3.                              Expense Reimbursement.  Employee shall be
entitled to reimbursement from the Company of all expenses incurred in
performing duties hereunder, including without limitation, meals, lodging,
travel, and business entertainment, subject to the rules and regulations adopted
by the Company for handling of such business expenses.

 

5.                                       Best Efforts of Employee.  Employee
shall at all times faithfully, with diligence and to the best of Employee’s
ability, experience and talents, perform all duties required of and from
Employee pursuant to the express and implicit terms hereof to the reasonable
satisfaction of the Company.

 

6.                                       Termination.  Employee’s employment
hereunder may be terminated under the circumstances set forth below.

 

6.1.                              Death.  Employee’s employment hereunder shall
terminate immediately upon his death.

 

6.2.                              Disability.  Employee’s employment hereunder
shall terminate if Employee becomes physically or mentally disabled so as to
become unable, for a period of more than 90 consecutive working days, or for
more than 90 working days in the aggregate during any

 

3

--------------------------------------------------------------------------------


 

12-month period, to perform his duties hereunder, to the same extent he
performed them prior to the onset of such disability.

 

6.3.                              Cause.  The Company may terminate Employee’s
employment immediately for “just cause.”  “Just cause” shall mean the occurrence
of any of the following:

 

6.3.1.                     Employee materially breaches or fails to perform his
obligations in accordance with the terms and conditions of this Agreement,
provided that the Company shall have delivered to Employee written notice
setting forth Employee’s deficiencies and Employee shall have not taken
reasonable steps to cure such deficiency within five business days of such
notice.

 

6.3.2.                     Employee commits a felony or any other act abhorrent
to the community which a reasonable person would consider materially damaging to
the reputation of the Company or its successors or assigns.

 

6.3.3.                     Employee commits an act of fraud, misappropriation,
or personal dishonesty in connection with his employment hereunder.

 

6.3.4.                     Employee commits a material and willful violation of
a federal or state law or regulation applicable to the business of the Company
or its status as a public company.

 

6.4.                              Good Reason.  Employee may terminate his
employment for “good reason” after giving the Company detailed written notice
thereof, if the Company shall have failed to cure the event or circumstances
constituting “good reason” within five business days after receiving such
notice.  Good reason shall mean the occurrence of any of the following without
the written consent of Employee:

 

6.4.1.                     Any material breach by the Company of this Agreement.

 

6.4.2.                     Any material reduction in Employee’s duties or
responsibilities.

 

6.4.3.                     The Company is the subject of a regulatory action
brought by the Securities and Exchange Commission or a state securities
administrator that results in a finding that the Company committed a material
violation of a securities law arising out of actions by the Company prior to the
date of this Agreement.

 

6.4.4.                     A change in control.  A “change in control” means
(a) the acquisition, directly or indirectly by any person or group (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended) other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of
securities possessing more than 30% of the total combined voting power in the
election of directors of the Company’s

 

4

--------------------------------------------------------------------------------


 

then-outstanding securities or (b) a change in a majority of the board of
directors in a period of less than one year.

 

6.5.                              Without Cause.  The Company shall have the
right to terminate Employee’s employment hereunder without cause by providing
Employee with at least 30 days prior written notice of such termination.

 

6.6.                              Without Good Reason.  Employee shall have the
right to terminate his employment without good reason by providing the Company
with at least 30 days advance written notice of such termination.

 

7.                                       Compensation Upon Termination.

 

7.1.                              If Employee’s employment is terminated because
of disability, for cause by the Company, or without good reason by Employee, the
Company shall only be obligated to pay Employee the salary and bonuses earned as
of the date of termination, and reimbursement of all outstanding business
expenses for which reimbursement is due.

 

7.2.                              If the Company terminates this Agreement
without cause, or if Employee resigns for good reason, Employee shall receive
from the Company, as long as Employee does not violate the provisions of
Section 8 hereof, severance pay equal to the remaining months left on this
contract, payable in equal monthly installments from the date of termination of
employment, and all of Employee’s unvested options will vest and will be
exercisable as provided in the ISOP Agreement.  Employee is also entitled to all
salary and bonuses earned as of the date of termination and reimbursement of all
outstanding business expenses for which reimbursement is due.  At the option of
the Company, the payments due hereunder may be paid in a lump sum rather than in
installments.

 

7.3.                              If Employee’s employment is terminated as a
result of his death, the Company shall pay Employee’s spouse or estate, all
salary and bonuses earned as of the date of termination and reimbursement of all
outstanding business expenses for which reimbursement is due.

 

8.                                       Covenants and Conditions.

 

8.1.                              Confidentiality.  Employee acknowledges that
during the course of Employee’s employment with the Company, Employee will be
exposed to and have access to confidential and proprietary information including
trade secrets concerning the business and affairs of the Company.  Employee
acknowledges that such confidential and proprietary information has been and
will continue to be of central importance to the Company and that disclosure of
it to or its use by others could cause substantial loss to the Company. 
Employee acknowledges that the Company developed such confidential and
proprietary information for its exclusive use and benefit and it is an
exclusive, confidential, and proprietary asset of the Company.  Accordingly,
Employee agrees as follows:

 

5

--------------------------------------------------------------------------------


 

Employee, except with the prior written consent of the Company or as may be
required by law or any legal process, will not, at any time during or after
employment, use (except in connection with employment by the Company) or
disclose to any person or entity any confidential or proprietary information of
the Company which was obtained by Employee as a result of Employee’s employment
with the Company, and shall hold all of the same confidential.  For purposes of
this Agreement, “confidential or proprietary information” means information,
whether written or otherwise, which has a business purpose and is not known or
generally available from sources outside the Company, concerning, among other
things, (a) the Company’s business operations, internal structure, and financial
affairs, including, but not limited to, its distributors, customers, products,
endorsers, celebrities and affiliates, services, employees, forecasts, sales and
marketing methods, costs, inventories, and sources of supply; (b) the current,
prospective, or past distributors or customers of the Company, their buying
habits, and the prices at which products are offered or sold to them; (c) past,
present, or future contracts held by the Company respecting the business or
operations of the Company or distributors or customers, or suppliers of the
Company; (d) the work performed by Employee for the Company; and (e) all other
compilations of information which relate to the business of the Company.

 

The restrictions and obligations in this Section 8.1 shall survive in perpetuity
the termination of this Agreement and the termination of Employee’s employment
by the Company.

 

8.2.                              Company Property.  All contracts, agreements,
financial books, records, instruments and documents; distributor lists, customer
lists, memoranda, data, reports, programs, software, tapes; rolodexes; telephone
and address books; research; bids; proposals; drawings; print-outs; graphs;
listings; programming; and any other instruments, records, or documents relating
or pertaining to (a) distributors or customers of the Company; (b) any employee
or independent contractor of the Company; (c) suppliers of the Company;
(d) athlete and celebrity endorsers of the Company, or (e) the services rendered
by Employee to the Company, or in connection with the Company business
(collectively the “Records”), shall at all times be and remain the property of
the Company.  Except as authorized by the Company, Employee agrees not to retain
or carry away from the premises of the Company any Records, copies of Records,
equipment, or any other materials or matter of any kind which are the property
of the Company.  Upon the termination for any reason of employment with the
Company, Employee shall immediately turnover to the Company all Records, copies
of any Records, equipment, and other materials or matter which are in Employee’s
possession or control and which are the property of the Company.

 

8.3.                              Developments.  Employee acknowledges that all
designs, drawings, graphs, sketches, print-outs, formulas, software, inventions,
discoveries, innovations, new technology, endorsement relationships or other
developments (collectively called “Developments”) conceived or developed by
Employee during the term of employment, which Developments are related in any
way to the business of the Company then being

 

6

--------------------------------------------------------------------------------


 

conducted or proposed to be conducted by the Company or to the business of any
distributor or customer or prospective distributor or customer of the Company,
are and will be the exclusive property of the Company, and shall be subject to
the provisions of Section 8.1 of this Agreement.  Employee will promptly notify
the Company of any such Developments.  Employee shall, when appropriate and upon
request of the Company, actively assist the Company in executing all papers and
performing all other lawful acts which the Company deems necessary or advisable
for the securing of legal protection for any such Developments, whether through
patent, copyright, or any other means.  Employee further agrees that, upon
request of the Company, and at no charge, Employee will assign any rights
arising out of such Developments to the Company.

 

8.4.                              Papers, Drawings, and Other
Documents.  Employee agrees not to make or permit to be made, except in the
pursuance of employment duties under the terms of this Agreement and for the
sole use and account of the Company, any copies, abstracts, or summaries of any
designs, papers, drawings, or any other documents of any kind which may come
into Employee’s possession and which relate or refer to the Company or its
business.  Employee grants to the Company all rights to possession and all title
in and to any such designs, papers, drawings, or other documents, or copies,
abstracts, or summaries thereof, which come into the possession of Employee
within the period of employment by the Company and which relate or refer to the
Company’s business.  Notwithstanding anything herein to the contrary, Employee
may retain any course materials Employee obtains from attending private or
college courses or seminars.  If the Company desires a copy of such materials,
Employee shall provide it to the Company for copying, at the Company’s expense,
upon reasonable notice to Employee.

 

8.5.                              Security Regulations.  Employee agrees to
abide by the Company’s personnel policies and all security regulations and
rules of employment adopted by the Company from time to time.

 

8.6.                              Covenant Not to Compete.  Employee agrees that
during the term of this Agreement he will not (except through the ownership of
not more than 5% of the securities of an entity listed on the NASDAQ Stock
Market or a national securities exchange), directly or indirectly, as a
proprietor, director, officer, employee, partner, stockholder, consultant, owner
or otherwise, render services to or participate in the affairs of any
Competitive Business.  A “Competitive Business” shall mean any business that
engages in the manufacturing, selling, marketing, developing, packaging, or
distributing of vitamins, nutritional supplements or any other product being
manufactured, sold, developed, marketed or distributed by the Company, in any
geographic area in which the Company has business or distributor operations at
the time of Employee’s termination of employment.

 

8.7.                              Nonsolicitation of Employees.  Employee agrees
that during the term of this Employment and for a period of 12 months following
termination of this Agreement, Employee will not (except on behalf of the
ownership of not more than 5% of the securities of any entity listed on the
NASDAQ Stock Market or a national securities exchange), directly or indirectly,
as proprietor, director, officer, employee, partner, stockholder, consultant,

 

7

--------------------------------------------------------------------------------


 

owner or otherwise, solicit or attempt to solicit the employment of, hire, or
assist or participate in any manner in the hiring or recruitment of any employee
or independent contractor employed or retained by the Company, or any former
employee or independent contractor whose employment or retention by the Company
has ceased within six months prior to the date of such solicitation, hire or
other involvement in the hiring or recruitment or such persons.

 

8.8.                              Scope and Reasonableness.  The parties to this
Agreement expressly agree and contract that it is not their intention to violate
any policy, statute or common law.   The parties to this Agreement agree that
the limitations contained in Section 8 with respect to time, geographical area,
and scope of activity are reasonable.  However, if any court shall determine
that the time, geographical area, or scope of activity of any restriction
contained in Section 8 is unenforceable, it is the intention of the parties that
such restrictive covenant set forth herein shall not thereby be terminated but
shall be deemed amended to the extent required to render it valid and
enforceable.

 

8.9.                              Remedies for Breach.  The parties acknowledge
that breach of Section 8 of this Agreement by Employee will result in immediate,
substantial, and irreparable harm to the Company.  The parties therefore agree
that the Company shall have, in addition to any remedy available to it at law or
in equity, the right to enforce the terms of Section 8 of this Agreement by the
remedy of specific performance or injunction upon proper application to a court
of competent jurisdiction.  Employee agrees that the Company does not need to
post a bond to obtain an injunction and waives Employee’s rights to require such
a bond.

 

9.                                       Representations of Employee.  Employee
hereby represents and warrants that as of the date hereof, Employee is not a
party to any agreement, contract, or understanding, and that no facts or
circumstances exist that would in any way restrict or prohibit Employee from
undertaking or performing any of Employee’s obligations under this Agreement. 
Furthermore, Employee understands and acknowledges that Employee may have
confidentiality obligations to prior employers under common law, statute, or
contract.  Employee represents and warrants that in the course of rendering
services to the Company, Employee will not use or otherwise disclose any
confidential or proprietary information obtained by Employee in connection with
any prior employment.  Employee shall indemnify and hold the Company harmless
from any claims, demands, costs, or liabilities (including attorneys’ fees and
disbursements) incurred by the Company in connection with or resulting from
Employee’s breach of the representations set forth in this Section 9.

 

10.                                 Assignment.  Employee’s obligations and
duties under this Agreement are personal in nature.  Employee shall not, without
the consent of the Company, assign or transfer this Agreement or any rights or
obligations hereunder.  The Company may assign this Agreement, or any benefit,
duty, or obligation under this Agreement.

 

11.                                 Construction.  The titles appearing herein
are used for purposes of convenience only and shall in no way change the meaning
of this Agreement.

 

8

--------------------------------------------------------------------------------


 

12.                                 Notices.   All notices, requests, demands,
consents, and other communications which are required or may be given under this
Agreement (collectively, the “Notices”) shall be in writing and shall be deemed
received (a) if given by facsimile, when transmitted, and confirmation received,
if transmitted on a business day before 5:00 p.m. local time and, otherwise, on
the next business day following transmission; (b) if given by email, when
transmitted, if transmitted on a business day before 5:00 p.m. local time and,
otherwise, on the next business day following transmission; (c) if given by
certified mail, return receipt requested, postage pre-paid, three business days
after being deposited in the United States mail; (d) if given by a nationally
recognized overnight courier service, one business day after being so deposited;
and (e) if personally delivered, when received or personally delivered.  The
mailing address, facsimile number, and email address of the parties are as
follows:

 

If to Employee, address to:

 

Douglas Ridley

At his home address, email address or fax number

most recently on file with the Company

 

If to Company, address to:

 

Vitacube Systems Holdings, Inc.

408 S. Holly Street

Denver, CO  80246

Facsimile:  303-316-4116

Email:  marypat@v3s.com

 

Any party may, from time to time, specify a different address or facsimile
number by giving Notice in accordance with this section.

 

13.                                 Entire Agreement.  This Agreement
constitutes the full and complete understanding and agreement of the parties,
supersedes all prior understandings and agreements as to the employment of
Employee, and cannot be amended, changed, modified, or terminated without the
consent, in writing, of the parties hereto.

 

14.                                 Non-Waiver.  The waiver by either party of a
breach of any term of this Agreement shall not operate or be construed as a
waiver of any subsequent breach thereof.

 

15.                                 Severability.  If any of the provisions of
this Agreement shall be or become invalid or illegal under any provision of
applicable law or for any other reason, the remainder of the Agreement shall not
be affected and shall remain in full force and effect.

 

16.                                 Governing Law - Venue.   THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
COLORADO (WITHOUT REGARD TO ITS RULES OF CONFLICTS OF LAWS).

 

9

--------------------------------------------------------------------------------


 

17.                                 Arbitration.  Any dispute relating to this
Agreement, or to the breach of this Agreement, except such as may concern
Section 8, arising between Employer and Employee, shall be settled by
arbitration in accordance with the commercial arbitration rules of the American
Arbitration Association (“AAA”), which arbitration may be initiated by any party
hereto by written notice to the other of such party’s desire to arbitrate the
dispute.  The arbitration proceedings shall take place in Denver, Colorado, and
shall be administered by AAA. Colorado’s Uniform Arbitration Act of 1975, C.R.S.
§13-22-201 et seq. as amended, shall govern any arbitration under this
Agreement.  Employer’s right to equitable relief set forth in Section 8 may be
brought and enforced in any court of competent jurisdiction.  Employee agrees
and consents to the District Court of the City and County of Denver, State of
Colorado, having jurisdiction over any such dispute.

 

18.                                 Counterparts; Facsimiles.   This Agreement
may be executed in counterparts, each of which shall be deemed an original and
which together shall constitute a single instrument.  This Agreement may be
executed and delivered by facsimile transmission, all with the same force and
effect as if the same was a fully executed and delivered original manual
counterpart

 

[ signatures appear on following page ]

 

10

--------------------------------------------------------------------------------


 

Dated as of the day and year first above written.

 

 

 

VITACUBE SYSTEMS HOLDINGS, INC.

 

 

 

 

 

By:

  /s/ Earnest Mathis Jr

 

 

      Earnest Mathis Jr., Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

   /s/ Douglas Ridley

 

 

Douglas Ridley

 

11

--------------------------------------------------------------------------------